Citation Nr: 1816997	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-24 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a right leg disability (neurological disorder), to include as secondary to a service-connected right hip disability.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel






INTRODUCTION

The Veteran had active service from August 1993 to February 2001. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In August 2016, the Board remanded the claims for service connection for right hip and right leg disabilities for further development.  Pursuant to the Board's remand, a January 2017 rating decision granted service connection for a right hip injury, rated 10 percent disabling, and limitation of flexion of the right hip, rated as noncompensable (zero percent), each effective from January 4, 2013.  The Veteran did not disagree with the disability evaluations or the effective dates assigned.  Therefore, the right hip disability claim is no longer considered to be in appellate status.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a right leg disability so that she is afforded every possible consideration.

In an August 2016 remand, the Board noted that the Veteran underwent an April 2013 VA examination at which time the Veteran complained of bilateral hip pain and downward curling in her toes of the right foot when she stretched out her right leg.  The examiner noted the Veteran's complaints pertaining to right hip pain and noted that a September 2011 referral page from a neurologist stated "LBP r/o radiculopathy."  September 2000 EMG reports showed normal lower extremities.  The Board found that the VA examiner's opinion that the Veteran's claimed right leg disability was not related to her service, based on the lack of STRs documenting a complaint of hip pain in service, was inadequate and requested an addendum opinion.  The examiner was asked to address the Veteran's lay statements regarding her right leg disability.

Pursuant to the Board's remand, in September 2016 a VA examiner opined that there was no peripheral nerve condition identified in the STRs (obtained subsequent to the Board's remand) or on the April 2013 VA examination.  With regard to the Board's request for the examiner to address the Veteran's lay statements, the examiner noted that a July 2016 letter from the Veteran did not change the April 2013 VA examiner's opinion.

However, the Board notes that additional private treatment records received subsequent to the September 2016 VA examiner's opinion reflect additional complaints of right hip pain that radiated down the right leg which should be addressed.  In light of the fact that the Veteran's right hip disability is now service-connected, an additional VA examination and opinion would be helpful in determining whether the Veteran's right leg complaints are a symptom of her service-connected right hip disability or are a separate and distinct disability caused or aggravated by her right hip disability.  Accordingly, a new VA examination and medical opinion should be obtained.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA neurological examination which addresses the nature and etiology of her right leg symptoms.  All indicated tests and studies should be performed, including EMG/NCS.  The claims folder should be provided to the examiner for review of pertinent documents.  The examination report should reflect that such a review was conducted.

The examiner must provide the following opinion(s):

(a) Has the Veteran at any time during the appeal period reported right leg symptoms that are separate and distinct from her service-connected right hip disability?

(b) If the answer to part (a) above is "yes," and the Veteran's has a diagnosed right leg disability, is it at least as likely as not (50 percent probability or more) that any currently-diagnosed right leg disability is (a) proximately due to or the result of the Veteran's service-connected right hip disability, or (b) aggravated or permanently worsened by her service-connected right hip disability.  If it is determined that the right leg disability is related to a service-connected disability, to the extent possible, the examiner should indicate the approximate degree of disability or baseline before the onset.

The examiner should review and address the Veteran's lay statements and complaints concerning her right leg, including those made to medical providers.

The report of examination should include the complete rationale for all opinions expressed. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.
The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The requested opinions on aggravation should be premised on the baseline level of severity of the disorder before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

If an opinion cannot be rendered without resorting to, the physician should explain why it would be speculative to respond.

2. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence. 

If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

